On Rehearing.
SIMPSON, J.
As the title of the act in question covers only those beverages which are “the product of maltose or gencose,” I think that portion of the act which prohibits the sale of beverages “in which maltose or gencose is a substantial ingredient” is not included in the title, and is therefore invalid under section 45 of the Constitution.
*52The word “produce” is from “pro” (before) and “duco” (to lead), and means “to be the cause of.” “Product” is “anything obtained as a result * * * and anything produced.” “The result obtaiued by multiplication, as 24 is the product of 6 multiplied by four.” Standard Dictionary, and Webster’s International. “The word ‘product’ imports an article which is made of something, and which, when made, has characteristics which are apparent to the senses.” — 6 Words & Phrases, p. 5655.
Ingredient, from in (in) and gradi (to walk) : “That which enters into a compound, or is a component part of any combination and mixture; an element; a constituent.” Webster’s International Dictionary.
Substantial means “belonging to substance; actually existing; real; * * * not seeming or imaginary; not illusive; real; solid; true; veritable.” Webster’s International Dictionary.
I therefore concur in the granting of the rehearing, and in the reversal of the case.
Justices Anderson, Mayfield, and Sayre concur in the granting of the rehearing and in the reversal of the case, for the reasons set out in their original dissenting-opinion.
Simpson, Anderson, Mayfield'and Sayre, J.J., concur.
Dowdell, C. J., and Denson and McClellan, JJ., dissent.